Case 2:18-cv-00434-SPC-MRM Document 83-3 Filed 11/13/18 Page 1 of 9 PageID 1162




                  EXHIBIT JJ
Case 2:18-cv-00434-SPC-MRM Document 83-3 Filed 11/13/18 Page 2 of 9 PageID 1163
Case 2:18-cv-00434-SPC-MRM Document 83-3 Filed 11/13/18 Page 3 of 9 PageID 1164
Case 2:18-cv-00434-SPC-MRM Document 83-3 Filed 11/13/18 Page 4 of 9 PageID 1165
Case 2:18-cv-00434-SPC-MRM Document 83-3 Filed 11/13/18 Page 5 of 9 PageID 1166
Case 2:18-cv-00434-SPC-MRM Document 83-3 Filed 11/13/18 Page 6 of 9 PageID 1167
Case 2:18-cv-00434-SPC-MRM Document 83-3 Filed 11/13/18 Page 7 of 9 PageID 1168
Case 2:18-cv-00434-SPC-MRM Document 83-3 Filed 11/13/18 Page 8 of 9 PageID 1169
Case 2:18-cv-00434-SPC-MRM Document 83-3 Filed 11/13/18 Page 9 of 9 PageID 1170
